 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14                           UNITED STATES DISTRICT COURT
15                         EASTERN DISTRICT OF CALIFORNIA
16
     ALEXIS JEFFERDS,                          CASE NO.: 2:18-CV-02249-WBS-EFB
17
18                         Plaintiff,
                                               ORDER GRANTING JOINT
19   v.                                        STIPULATION TO DISMISS CASE
                                               WITH PREJUDICE PURSUANT TO
20   TRANSDEV SERVICES, INC.;                  FED. R. CIV. P. 41
     and DOES 1 through 20, inclusive,
21
                           Defendants.         Judge: Hon. William B. Shubb
22
23
                                               State Action Filed: July 9, 2018
                                               Trial Date:         None
24
25
26
27
28
                                                 1.
          [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS CASE WITH PREJUDICE
                                 PURSUANT TO FED. R. CIV. P. 41
                                                                CASE NO. 2:18-CV-02249-WBS-EFB
 1         Pursuant to Rule 41(a)(1)(A)(ii), Federal Rules of Civil Procedure, plaintiff
 2   Alexis Jefferds and defendant Transdev Services, Inc., acting through their
 3   respective counsel of record, having so stipulated, and good cause appearing
 4   therefor,
 5         IT IS ORDERED that this action is hereby DISMISSED WITH PREJUDICE,
 6
     each side to bear its own costs and attorneys’ fees.
 7
 8   Dated: October 18, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2.
        [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS CASE WITH PREJUDICE
                               PURSUANT TO FED. R. CIV. P. 41
                                                              CASE NO. 2:18-CV-02249-WBS-EFB
